            Case 2:20-cv-00944-RSM-BAT Document 11 Filed 10/26/20 Page 1 of 1




1

2

3

4

5
                                 UNITED STATES DISTRICT COURT
6                               WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
7

8     VICTOR MANUEL FONSECA,

9                                 Petitioner,                CASE NO. C20-944-RSM-BAT

              v.                                             ORDER DENYING MOTION TO
10
                                                             APPOINT COUNSEL
11    WILLIAM BARR, et al.,

12                                Respondent.

13           There is no constitutional right to appointment of counsel in § 2241 habeas actions. The

14   Court may appoint counsel if the “interests of justice so require,” 18 U.S.C. § 3006A(a)(2)(B),

15   and after assessing petitioner’s likelihood of success on the merits and his ability to articulate his

16   claims pro se in light of the complexity of the legal issues involved.” Weygardt v. Look, 718

17   F.2d 952, 954 (9th Cir. 1983) (per curiam). The Court having reviewed the record and

18   considered both factors concludes the interests of justice do not require the appointment of

19   counsel. Accordingly, Petitioner’s motion to appoint counsel, Dkt. 7, is DENIED. The Clerk

20   shall send copies of this order to the parties.

21           DATED this 26th day of October, 2020.

22

23                                                                  A
                                                            BRIAN A. TSUCHIDA
                                                            Chief United States Magistrate Judge

     ORDER DENYING MOTION TO APPOINT
     COUNSEL - 1
